 Case 1:21-cv-00051-GZS Document 4 Filed 05/13/21 Page 1 of 1                PageID #: 14




                         UNITED STATES DISTRICT COURT
                               DISTRICT OF MAINE


SAIM SARWAR                                )
                                           )
v.                                         ) CIVIL NO. 1:21-cv-00051-GZS
                                           )
BILKISH Z. MALEK                           )


                              ORDER TO SHOW CAUSE

      The record in this matter reflects that more than 90 days have expired since the filing

of the complaint and that service of process remains to be accomplished on defendant.

      Now therefore, pursuant to Fed. R. Civ. P. 4(m), the plaintiff shall show good cause

in writing no later than 14 days from today why such service was not timely made, failing

which the complaint shall be dismissed.

                                                 GEORGE Z. SINGAL
                                                 United States District Judge


                                                 By: /s/ Lindsey Tully
                                                         Deputy Clerk

Dated this 13th day of May, 2021.
